                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   UNITED STATES OF AMERICA,

                Plaintiff,            Civil No. 18-14248 (NLH)

         v.                           ORDER

   $25,000 IN UNITED STATES
   CURRENCY,

                Defendant.


HILLMAN, District Judge

     For the reasons expressed in the Court’s Opinion filed

today,

     IT IS on this      27th    day of        February      , 2019

     ORDERED that Plaintiff’s Motion for Default Judgment [7]

be, and the same hereby is, GRANTED; and it is further

     ORDERED that a final order of forfeiture is GRANTED against

the Defendant Property; no right, title, or interest in the

Defendant Property ($25,000 in United States currency) shall

exist in any other party; and it is further

     ORDERED that all forfeited funds, as well as any income

derived as a result of the United States Marshals Service’s

management of any property forfeited herein, after the payment

of costs and expenses incurred in connection with the forfeiture

and disposition of the forfeited property, shall be deposited

forthwith by the United States Marshals Service into the
Department of Justice Assets Forfeiture Fund, in accordance with

the law.



                                    s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.
